                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE


 EUGENE JOHNSON a/k/a GENE
 JOHNSON a/k/a OLLIE JOHNSON,
 JEFFREY JOHNSON, JACKIE JOHNSON,                    CIVIL ACTION FILE
 each individually and jointly and severally
 d/b/a S.O.H. VENDING AND CATERING,
 S.O.H. AND JOHNSON SERVICE, and                     NO.
 S.O.H., S.O.H. VENDING AND
 CATERING, S.O.H. AND JOHNSON
 SERVICE, S.O.H.                                     JURY TRIAL DEMANDED

              Plaintiffs,

 v.

 HARTFORD FIRE INSURANCE
 COMPANY, and KEVIN ANDERSON and
 JAMIE ANDERSON

              Defendant.


                                   NOTICE OF REMOVAL

       Defendant Hartford Fire Insurance Company, by and through the undersigned counsel,

pursuant to 28 U.S.C. §§ 1441, 1446, and 1332, hereby files this Notice of Removal of the above-

styled action from the Chancery Court for Fayette County, Twenty-Fifth Judicial District of

Tennessee, to the United States District Court for the Western District of Tennessee, respectfully

showing this Honorable Court as follows:

                                                1.

       Pursuant to 28 U.S.C. § 1446(a), Defendant has attached all process, pleadings, and other

documents served upon Defendant in the State Court Action to this Notice for Removal. (See

Exhibit 1).



                                                1
                                                2.

       Pursuant to 28 U.S.C. § 1332, the Court has jurisdiction over this action because there

should be complete diversity of citizenship between Plaintiff and the Defendant. (See Defendant’s

Motion to Re-Align Parties, attached hereto as Exhibit 2).

                                                3.

       Plaintiffs Eugene Johnson, Jeffrey Johnson, and Jackie Johnson are residents of the State

of Tennessee. Plaintiffs doing business as S.O.H Vending and Catering, S.O.H. and Johnson

Service, and S.O.H, S.O.H. Vending and Catering, S.O.H and Johnson Service, S.O.H. are alleged

to be partnerships organized and operating in the State of Tennessee with its principal place of

business at 175 Kylie Gayle Drive, Oakland, Fayette County, Tennessee.

                                                4.

       Defendant Hartford Fire Insurance Company (hereinafter referred to as “Hartford”)

currently is a Connecticut corporation with its principal place of business also in Connecticut.

Therefore, Hartford was and currently is a citizen of Connecticut. Defendant’s principal place of

business is located at 1 Hartford Plaza, Hartford, Connecticut, 06155.

                                                5.

       Defendants Kevin Anderson and Jamie Anderson are the plaintiffs in an underlying tort

lawsuit styled as Kevin Anderson and Jamie Anderson v. Eugene Johnson a/k/a Gene Johnson

a/k/a Ollie Johnson, Jeffery Johnson, Jackie Johnson, each individually and jointly and severally

d/b/a S.O.H. Vending and Catering, S.O.H. and Johnson Service, and S.O.H., S.O.H. Vending and

Catering, S.O.H. and Johnson Service, S.O.H., John Doe, and XYZ Corporation claiming damages

in Fayette County, Tennessee Circuit Court #17-CV-20 and were joined by the Plaintiffs in this

action to protect their interest, if any, pursuant to T.C.A. § 29-14-107. Kevin and Jamie Anderson

                                                2
are residents of the State of Tennessee. It is contested that Defendants Kevin and Jamie Anderson

are properly aligned as Defendants in this matter. (See Defendant Hartford’s Motion to Re-Align

Parties).

                                                  6.

        On March 10, 2020, Plaintiffs filed their Complaint in the Chancery Court of Fayette

County, Twenty-Fifth Judicial District of Tennessee, styled as Eugene Johnson a/k/a Gene

Johnson, a/k/a Ollie Johnson, each individually and severally d/b/a S.O.H. Vending and Catering,

S.O.H. and Johnson Service, and S.O.H., S.O.H. Vending and Catering, S.O.H. and Johnson

Service, S.O.H. v Hartford Fire Insurance Company, and Kevin Anderson and Jamie Anderson,

Civil Action No. 17911 (the “State Court Action”). (See Complaint, attached as Exhibit 1.)

                                                  7.

        In their Complaint, Plaintiffs pray for the Court to find Defendant Hartford liable to pay all

sums for the defense of Plaintiffs with respect to the claims presented in the underlying third-party

lawsuit pending in Fayette County Circuit Court #17-CV-20 and to pay all sums necessary to fully

indemnify Plaintiffs for any damages, costs, or expenses that Plaintiffs are required to pay with

respect to the claims presented in the pending underlying third-party lawsuit. The Plaintiffs allege

compensatory damages of $11,000,000.00 and punitive damages in the sum of $15,000,000.00

which is in excess of $100,000.00. (See Underlying Complaint, Fayette County Circuit Court #

17-CV-20, attached hereto as Exhibit 3).

                                                  8.

        Diversity of parties exists as the named Defendants Kevin and Jamie Anderson are not

properly aligned and the amount in controversy exceeds $75,000.00 in this case. Consequently,

diversity jurisdiction exists in this case pursuant to 28 U.S.C. § 1332(a). Defendant Hartford,

                                                  3
therefore, removes this matter from the Chancery Court for Fayette County, Twenty-Fifth Judicial

District of Tennessee, to the United States District Court for the Western District of Tennessee.

                                                 9.

       Pursuant to 28 U.S.C. § 1446(d), Defendant Hartford hereby certifies that they have

notified all adverse parties of this Notice of Removal in the State Court Action by filing a “Notice

of Filing Notice of Removal” attaching a copy of this “Notice of Removal” with the Clerk of the

Chancery Court for Fayette County, Twenty-Fifth Judicial District of Tennessee, which will send

notifications of same to all counsel/parties and by mailing a copy to Plaintiffs’ counsel and

improperly named Defendants Kevin and Jamie Anderson via Certified Mail, Return Receipt

Requested. (See Notice of Filing Notice of Removal, attached as Exhibit 4).

       WHEREFORE, Defendant Hartford respectfully requests that the United States District

Court for the Western District of Tennessee effectuate the removal of this case.

       Respectfully submitted, this 14th day of April, 2020.

                                                      WILSON, ELSER, MOSKOWITZ,
                                                      EDELMAN AND DICKER, LLP

                                                      __/s/ James M. Burd__________
                                                      James M. Burd
                                                      TN Bar No.034940
 100 Mallard Creek Road
 Suite 250                                            Counsel for Defendant, Hartford Fire
 Louisville, KY 40207                                 Insurance Company
 (502) 238-8548
 (502) 238-7995(Fax)
 james.burd@wilsonelser.com




                                                 4
                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE



 EUGENE JOHNSON a/k/a GENE
 JOHNSON a/k/a OLLIE JOHNSON,                   CIVIL ACTION FILE
 JEFFREY JOHNSON, JACKIE JOHNSON,
 each individually and jointly and severally
 d/b/a S.O.H. VENDING AND CATERING,             NO.
 S.O.H. AND JOHNSON SERVICE, and
 S.O.H., S.O.H. VENDING AND
 CATERING, S.O.H. AND JOHNSON                   JURY TRIAL DEMANDED
 SERVICE, S.O.H.

             Plaintiffs,

 v.

 HARTFORD FIRE INSURANCE
 COMPANY, and KEVIN ANDERSON and
 JAMIE ANDERSON

             Defendant.


                               CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing NOTICE OF REMOVAL was electronically

filed with the Court using the CM/ECF system and was served by Certified Mail, Return Receipt

Requested, to the address below:

                                      William M. Jeter
                                HEATON AND MOORE, P.C.
                              44 North Second Street, Suite 1200
                                    Memphis, TN 38103
                                    Counsel for Plaintiffs

                                   Kevin and Jamie Anderson
                                       265 Highway 195
                                   Williston, TN 38076-300
                                        Co-Defendants
                                 John R. Holton
                      THE HOLTON LAW FIRM, PLLC
                              296 Washington Ave.
                              Memphis, TN 38103
                  Counsel for Co-Defendants in Underlying Suit

Respectfully submitted this 14th of April, 2020.


                                          /s/ James M. Burd
                                          James M. Burd
